Citation Nr: 1411026	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for rheumatoid arthritis.  

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to service connection for a bone disability, to include osteopenia or osteoporosis.  

6.  Entitlement to service connection for a cervical spine disability.  

7.  Entitlement to service connection for a thoracolumbar spine disability.  

8.  Entitlement to service connection for Raynaud's syndrome.  

9.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS) and gastroenteritis.  

10.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1991.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2008 and January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In an August 2010 Decision Review Officer (DRO) decision, the RO established service connection for residuals of a traumatic brain injury (TBI) and a nocturnal seizure disability.  The Veteran has not expressed disagreement with the assigned evaluations or effective dates of these awards.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.

A hearing was held in March 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  

Characterization of issues on appeal

The Veteran initially filed a claim to establish service connection for "spinal stenosis.  Although the RO developed and adjudicated this claim as a single issue, the Board has bifurcated the claim because the evidence shows diagnoses of spinal stenosis affecting the cervical and thoracolumbar spine segments.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also, the Veteran's hypertension claim has been developed and adjudicated by the RO under the theory of direct service connection.  However, at the March 2013 hearing, she asserted that this disability was caused or aggravated by medication prescribed to manage pain associated with fibromyalgia and rheumatoid arthritis.  In light of above, the Board has expanded this claim to include the theory of secondary service connection.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  

As these claims are being remanded, the Veteran is not prejudiced by the Board's actions in this respect.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (1) rheumatoid arthritis, (2) fibromyalgia, (3) a bone disability, to include osteopenia or osteoporosis, (4) a cervical spine disability, (5) a thoracolumbar spine disability, (6) Raynaud's syndrome, (7) a gastrointestinal disability, to include IBS and gastroenteritis, and (8) hypertension, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2009 rating decision denied service connection for PTSD; the Veteran did not file a timely notice of disagreement, nor did he submit new and material evidence within the appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD has been received since the May 2009 rating decision.

3.  The Veteran has a current diagnosis of PTSD that is etiologically related to in-service stressor events, to include a motor vehicle accident and a sexual assault.  


CONCLUSIONS OF LAW

1.  The May 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  Resolving all doubt in favor of the Veteran, the criteria for service connection for PTSD as a result of in-service stressor events, to include a motor vehicle accident and  personal assault, have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (20112012  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  

More recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).  In Acevedo v. Shinseki, 25 Vet. App. 286 (2012), the Court held that hostile criminal actions, such as the harassment alleged by a Veteran, are also contemplated under the provisions of 38 C.F.R. § 3.304(f)(5).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  

Petition to Reopen

The RO denied service connection for PTSD in the May 2009 rating decision because there was a lack of information for verification of the Veteran's reported stressor event.  The Veteran was notified of the decision that same month; however, she did not express disagreement or submit any more detailed stressor information within one year of the RO's last adjudication of his claim in the June 2006 statement of the case.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).

In light of above, the May 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The Veteran submitted a petition to reopen her PTSD claim in July 2010.  The RO denied this petition in the January 2011 rating decision and the present appeal ensued.  During the pendency of the present appeal, the RO denied the Veteran's petition to reopen the previously-denied PTSD claim, determining that new and material evidence had not been received.  Regardless of the RO's decision in this regard, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the basis of the prior final denial in May 2009 was the RO's findings that there was a lack of information for verification of the Veteran's reported stressor event.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 2009 rating decision that addresses this basis.  

Evidence received by VA since the May 2009 rating decision includes a June 2011 statement from A.L.R., the Veteran's bunkmate during her service, conveying that she witnessed a superior harass the Veteran and invade her personal space.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD since the May 2009 rating decision.  On that basis, the claim is reopened.  

Analysis on the Merits

Initially, in Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  However, as noted above, the Board is granting the Veteran's claim in full, and thus, she is not prejudiced by the Board's consideration of the merits of her claim in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran underwent psychiatric evaluations as part of an August 2007 Vet Center Intake process and a May 2009 QTC examination.  The reports of these evaluations reflect that, after a review of pertinent evidence and an interview with the Veteran, PTSD was diagnosed based on the Veteran's reports of two in-service personal assaults, sexual harassment, and the March 1991 motor vehicle accident.  

The Board notes that, since the May 2009 denial of the Veteran's PTSD claim, significant changes have occurred concerning the evidence necessary to verify an in-service stressor based on harassment or personal assaults.  Most critical to this case is the Federal Circuit's holding in Menegassi that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor.  In the present case, the medical professionals who conducted the August 2007 and May 2009 psychiatric evaluations did not cast doubt on the Veteran's reports of in-service harassment and personal assaults, and, in both instances, a PTSD diagnosis resulting from these incidents was rendered.  

The Board finds the August 2007 and May 2009 psychiatric evaluations to be highly probative concerning the occurrence of the in-service stressor events as well as the etiology of the Veteran's PTSD, as both reports are based on competent and credible evidence, to include from the Veteran, and the conclusions are congruent with the balance of the record.  

In sum, the Veteran has a current diagnosis of PTSD which has been found by two health providers to be the result of in-service stressor events, to include harassment, personal assaults, and the March 1991 motor vehicle accident.  These opinions appear to be based on the medical professionals' opinions that the stressor events alleged by the Veteran occurred as reported.  As such, all of the criteria for the grant of service connection for PTSD as a result of an in-service personal assault have been met.  In light of above, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been submitted, the appeal as to entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted, subject to the laws and provisions governing the award of monetary benefits.  





REMAND

After review of the record, the Board concludes that the Veteran's claims must be remanded so that VA may fulfill its duty to assist the Veteran in substantiating her claims.  

The record before the Board reflects post-service diagnoses of rheumatoid arthritis, fibromyalgia, osteopenia, degenerative disc disease of the cervical and thoracolumbar spine segments, Raynaud's syndrome, IBS, gastroenteritis, and hypertension, as well as medical and lay evidence of in-service symptoms congruent with each.  Despite this evidence, the Veteran has not been provided a VA examination in connection with these claims, and there is no probative evidence addressing the etiologies of these disabilities.  In light of above, and because the matter of medical nexus is beyond the Board's purview, the Veteran should be provided appropriate VA examinations to determine the etiologies of her disabilities.  

As these claims are being remanded for other matters, the RO/AMC must obtain and associate with the record updated VA treatment records from the VA Community Based Outpatient Clinic (CBOC) in Yakima, Washington, and solicit the names, addresses and treatment dates pertaining to any private medical professional who has treated the Veteran for her disabilities.  If the Veteran identifies and submits a completed release for any private treatment records which are not already associated with the record, the RO/AMC must make appropriate attempts to obtain any such records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records of VA treatment from the VA Medical Center in Walla Walla, Washington and any associated outpatient clinic including the outpatient clinic in Yakima, Washington, dated from March 2009 to the present.  

2.  Request that the Veteran identify any records of private treatment pertaining to her claims remanded herein, to specifically include the March 2013 magnetic resonance imaging (MRI) report identified at the March 2013 Board hearing.  Take appropriate action(s), to include soliciting appropriate releases from the Veteran, to request all identified records.  In light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts with respect to this directive should be associated with the claims file.  

3.  Thereafter, schedule the Veteran for an appropriate examination to determine the nature and etiologies of her rheumatoid arthritis, fibromyalgia, osteopenia, degenerative disc disease of the cervical and thoracolumbar spine segments, Raynaud's syndrome, IBS, gastroenteritis, and hypertension.  The complete record must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic testing deemed necessary, to include X-ray testing, MRI studies and/or EMG/NCS testing, must be completed.  

After the completion of above as well as a physical examination of and interview with the Veteran, the examiner must address the following: 

a.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each disability is related to active service or any incident of service, to include the March 1991 and May 1991 motor vehicle accidents.  

b.  If the examiner finds that any disability manifested by pain is related to service, provide an opinion as to whether the Veteran's hypertension is at least as likely as not (50 percent probability or more) caused or aggravated by a service-connected disability, to include medication prescribed for pain management.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease. 

A complete rationale must be provided for any opinions expressed.  

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

4.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


